Order insofar as appealed from by R. Greene Real Estate Corporation unanimously reversed and application for additional allowance of 5% of the amount of the award granted; and otherwise order insofar as appealed from by the City of Little Falls affirmed, without costs *641of these appeals to either party. Memorandum: In the exercise of a proper discretion the application for additional allowance should have been granted. (Power Auth. of State of N. Y. v. Wustrack, 10 N Y 2d 730; Matter of Dodge v. Kelley, 19 A D 2d 797.) (Appeal by defendant from part of an order of Herkimer Special Term, denying motion for additional allowance of costs. Cross appeal by plaintiff from part of same order in favor of defendant.) Present•— Williams, P. J., Bastow, Goldman, Henry and Del Veeehio, JJ.